Citation Nr: 1314244	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  05-40 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a disability of the elbows.  

2. Entitlement to service connection for a status post total right knee replacement (claimed as right knee arthritis).

3. Entitlement to service connection for a disability of the feet.

4. Entitlement to service connection for a bilateral hand disability.

5. Entitlement to service connection for a disability of the lumbar spine with radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied claims for service connection for arthritis of the elbows, right knee, hands, and feet as well as chronic lumbar strain.  

In November 2007, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.  In November 2009 and April 2012, the Board remanded the claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

On the December 2012 informal hearing presentation, the Veteran's representative characterized the issues as claims for service connection for "rheumatoid arthritis of multiple joints" and "osteoarthritis of multiple joints."  

The Veteran did file his claim for "arthritis", mentioning "rheumatoid" (see August 2003 claim form) and such a condition is considered systemic as opposed to affecting individual joints (see 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003), the issue of service connection for rheumatoid arthritis as a systemic disease is inextricably intertwined with the claims for service connection for disabilities of the elbows, hands, feet, lumbosacral spine and right knee.  

This claim was remanded in April 2012, in part, so that the VA examiner could consider submitted internet research regarding PTSD and physical health and provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral foot, elbow, and hand disabilities as well as right knee and lumbar spine with radiculopathy disabilities have been caused or aggravated by his service-connected PTSD.  

In July 2012, the examiner provided a negative nexus opinion stating there was no evidence-based medical literature showing that the pertinent disabilities were caused or aggravated by PTSD.  In December 2012, the Veteran's representative submitted several summaries of medical research from VA's National Center for PTSD's own quarterly publication and from a database off VA's website.  The studies address physical health outcomes and PTSD; several specifically address arthritis and rheumatoid arthritis.  The Board's remand instruction has not been complied with.  The Board is required to insure compliance with remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Regarding the claims for service connection for arthritis of the hands, in February 2008, an X-ray of the hands was shown to be normal and no rheumatoid arthritis or other arthritis was found.  However, the February 2008 VA examiner diagnosed bilateral hand strain, found that it was not due to or aggravated by service, but did not provide rationale for this opinion.  In March 2010, the examination report showed d a normal orthopedic examination of both hands, but mentioned that November 2009 X-rays showed arthritis of both hands.  This evidence suggests that there is a current disability of both hands.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  An opinion is needed with adequate rationale regarding whether it is at least as likely as not (a 50 percent or better probability) that the arthritis had its onset in service or is the result of a disease or injury in service.  

Further, the report of the November 2009 hand X-rays are not in the file, nor are there any records pertaining to the period since October 3, 2008.  VA has a duty to obtain all relevant treatment records.  38 C.F.R. § 3.159(c) (2012).

Regarding the claim for service connection for a bilateral foot disability, a January 1992 record from Dr. W., a private podiatrist, stated that studies at the time indicated degenerative joint disease with possible multiple stress fractures with a reflex sympathetic dystrophy component.  A September 2003 VA podiatrist record noted continuing right foot numbness only and referenced a history of a ganglion cyst excision and lipoma removal.  An MRI of the right foot was normal but lumbar films showed right sided nerve impingement.  The February 2008 VA examination report noted no arthritis on an August 2002 X-ray and the diagnosis was bilateral foot strain, mildly active upon examination.  Although a negative opinion was provided, it did not include reasons for the opinion.  At the March 2010 VA examination, the Veteran refused an examination of his feet and stated he had no complaints or impairments related to his feet.  Given these facts, the Board requests an opinion from a VA examiner with rationale regarding any current disabilities of the feet.  In light; however, of the private reports an opinion is still needed as to whether he has had a foot disability at any time since his claim, which is related to service.  

The Veteran has not been advised that he is required to undergo necessary VA examinations, or his claim will be decided based on the evidence of record.  38 C.F.R. § 3.655 (2012).  In light of the other development being undertaken in this case, the absence of notice, and the necessity for examination and opinion; another opportunity for a foot examination is needed.

The file contains a statement from the Veteran's treating VA physician, Dr. S.P.M., regarding his rheumatoid arthritis (one is dated December 2008 and another December 2007).  The opinion states that rheumatoid arthritis is a disease of unknown etiology and it is unclear what triggered the Veteran's immune system to become overactive at the start of his disease.  As of August 2008, a VA record showed the rheumatoid arthritis was an active disease.  

A February 1968 report of medical examination showed a normal clinical evaluation and the report of medical history shows the Veteran denied arthritis or rheumatism.  VA records show the Veteran was diagnosed as having rheumatoid arthritis in 1998.  

Accordingly, the case is REMANDED for the following action: 

1.  Associate relevant VA treatment records with the file pertaining to the period beginning October 3, 2008.  

2.  After the above development is completed, the claims folders, including the research submitted by the Veteran and his representative regarding PTSD and physical health, should be submitted to a VA examiner for an opinion.  The claims folders and a copy of this remand should be provided to a physician with the necessary expertise to render a medical opinion in this case.  

The examination report or addendum should reflect that the claims folders were reviewed.  

The examiner should provide an opinion on the following: 

* whether it is at least as likely as not that the bilateral hand arthritis (referenced as being shown on November 27, 2009 X-rays in the March 2010 VA examination report) was incurred in service or is otherwise the result of a disease or injury in service; 
* whether it is at least as likely as not that any foot disability, including bilateral foot strain, was incurred in service or is otherwise the result of a disease or injury in service; 
* whether it is at least as likely as not (a 50 percent or better probability) that the rheumatoid arthritis had its onset in service or is the result of a disease or injury in service; and 
* after reviewing the claims folders and the research regarding PTSD and physical health, provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's bilateral foot, elbow, and hand disabilities as well as right knee and lumbar spine with radiculopathy disabilities have been caused or aggravated by service-connected PTSD.  
o If the examiner finds any disabilities have been aggravated by the service-connected PTSD, the examiner must identify the baseline level of disability prior to aggravation.  This may be accomplished by review of the medical evidence.  Additionally, the Veteran's statements as to changes in the severity of his observable symptoms over time may be considered as well.  

The reasons for any opinions should also be provided.  The examiner should specifically address the research provided by the Veteran and take into account his reports of symptoms and history.  

3.  The agency of original jurisdiction should adjudicate the issue of entitlement to service connection for rheumatoid arthritis.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

